t c memo united_states tax_court richard andrews and l scott-andrews petitioners v commissioner of internal revenue respondent docket no filed date ps filed a document purporting to be their federal_income_tax return ps' so-called return was filed on plain sheets of paper the irs did not process the document as a return because it did not include sufficient information r determined an income_tax deficiency an addition_to_tax under sec_6651 i r c and an accuracy-related_penalty under sec_6662 i r c for the taxable_year ps have conceded the deficiency and addition_to_tax under sec_6651 i r c as determined by r held ps' putative return of tax not filed on the proper form prescribed by the secretary and carrying a disclaimer that it is not intended in any way as a self-assessment of tax is not a federal_income_tax return see 321_us_219 held further ps are not liable for the accuracy- related penalty under sec_6662 i r c for their taxable_year because they did not file a federal_income_tax return for that year see sec_6664 i r c richard andrews and l scott-andrews pro_se jordan s musen for respondent memorandum findings_of_fact and opinion nims judge respondent determined a deficiency an addition_to_tax and a penalty for with respect to petitioners' federal income taxes as follows addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioners have conceded liability for the deficiency and addition_to_tax under sec_6651 as determined by respondent moreover respondent has conceded that petitioners are entitled to deductions for interest and state income taxes paid after these concessions the sole issue for decision is whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact at the time the petition was filed petitioners resided in carson california petitioners filed a document document with the internal_revenue_service irs which purported to be their federal_income_tax return on six sheets of plain paper the first page of the document bears a date stamp from the fresno service_center showing that it was received on date the document states on the first page in pertinent part note this statement is prepared pursuant to the provisions of sec_6011 with full reservation of all of the right's of declarant in law eguity and all other natures of law a declaration of exemption accompanies this statement declarant submits the information hereinafter set forth only to avoid sanction which might arise as a consequence of any determination or claim to the effect that declarants is sic required_by_law to make a return or statement it is not a concession or admission of any_tax payment obligation tt is submitted in a good_faith effort to supply all information which may be deemed relevant to the procurement of full restitution of money's had and received by the united_states from declarant after deduction of monies lawfully owed if any by declarant it is not intended in any way and should not be construed as a self-assessment since declarant is unaware of any official form which is properly addressed to the foregoing purposes this unofficial form is submitted in accordance with the provisions of sec_1 b sic and is made pursuant to the ruling of court in 293_us_172 and 44_f2d_648 the document contains the names address social_security numbers and dependents of petitioners the document further indicates that petitioners were filing jointly petitioners signed the document under penalty of perjury schedule a of the document titled gross_receipts lists compensation income of dollar_figure schedule b of the document titled expenditures lists federal and state withholding taxes in the respective amounts of dollar_figure and dollar_figure social_security_taxes paid in the amount of dollar_figure and child care expenses of dollar_figure on the final page petitioners make a demand for restitution from the united_states for all taxes paid less all sums owed petitioners submitted forms w-2 with the document petitioners never filed a return for their taxable_year on form_1040 the irs did not process the document as a return because it did not include sufficient information respondent mailed the notice_of_deficiency on date opinion respondent determined that petitioners were liable for the accuracy-related_penalty under sec_6662 in the amount of dollar_figure sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 b applies sec_6662 to any portion of an underpayment attributable to negligence or disregard of rules or regulations however the accuracy-related_penalty under sec_6662 a may only be imposed in cases where a return of tax is filed other than a return prepared by the secretary under the authority of sec_6020 sec_6664 respondent took the position in his trial memorandum that the sec_6662 a accuracy-related_penalty applies in this case notwithstanding that petitioners have failed to file a return for their taxable_year in addition respondent elicited testimony from lisa zannitto the irs's chief of case processing southern california appeals that the document submitted by petitioners was not processed as a return because it did not contain sufficient information to constitute a return on his brief respondent now takes the position that the document does constitute a return for purposes of sec_6664 and sec_6662 sec_6011 requires taxpayers to file a return or statement according to the forms and regulations prescribed by the secretary describing the statutory mandate the u s supreme court in 321_us_219 stated congress has given discretion to the commissioner to prescribe by regulation forms of returns and has made it the duty_of the taxpayer to comply it thus implements the system of self-assessment which is so largely the basis of our american scheme of income_taxation the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished id pincite the regulations implementing the statutory mandate under sec_6011 provide in pertinent part b use of prescribed forms copies of the prescribed return forms will so far as possible be furnished taxpayers by district directors a taxpayer will not be excused from making a return however by the fact that no return form has been furnished to him taxpayers not supplied with the proper forms should make application therefor to the district_director in ample time to have their returns prepared verified and filed on or before the due_date with the internal revenue office where such returns are required to be filed hach taxpayer should carefully prepare his return and set forth fully and clearly the information required to be included therein returns which have not been so prepared will not be accepted as meeting the requirements of the code in the absence of a prescribed form a statement made by a taxpayer disclosing his gross_income and the deductions therefrom may be accepted as a tentative_return and if filed within the prescribed time the statement so made will relieve the taxpayer from liability for the addition_to_tax imposed for the delinquent filing of the return provided that without unnecessary delay such a tentative_return is supplemented by a return made on the proper form sec_1_6011-1 income_tax regs thus in order to constitute a return for purposes of sec_6011 the regulations require the use of the proper official form see 82_tc_766 also recognizing that the only permissible exception to the use of the official form has been the permission granted to tax_return_preparers to reproduce and vary very slightly the official form pursuant to the commissioner's revenue procedures affd per curiam 793_f2d_139 6th cir while the regulations also grant the commissioner authority to accept a substituted provisional form the commissioner is certainly not required to accept any document submitted in lieu of a proper official form if the commissioner were obligated to do so the business of tax collecting would result in insurmountable confusion see 365_f2d_792 8th cir holding that the filing of a return on a plain piece of paper instead of on the correct printed form is not a return affg in part and revg in part on other grounds and remanding foundation for drive meditation inc v commissioner tcmemo_1965_77 even if the taxpayer files his return on the proper form we have held that an altered form_1040 does not constitute a return for purposes of sec_6011 see 102_tc_137 affd 53_f3d_799 7th cir beard v commissioner supra pincite see also 774_f2d_426 11th cir affg per curiam tcmemo_1984_561 but regardless of all other defects petitioners’ document cannot gualify as a return because petitioners' disclaimer vitiates the document at its core the document is rendered useless by petitioners' statement on the first page that the document is not intended in any way and should not be construed as a self-assessment as a result of the disclaimer it is doubtful that the irs can assess any_tax on the basis of the document the internal_revenue_code provides in sec_6201 that the secretary shall assess all taxes determined by the taxpayer or by the secretary as to which returns are made under the internal_revenue_code emphasis added in this case petitioners by reason of the disclaimer have not self-assessed any_tax on the basis of the document which cannot therefore gualify as a return see sloan v commissioner supra since petitioners did not file a return for their taxable_year sec_6664 prevents imposition of the accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
